UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7298


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ANTOINE GAUSE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Terrence W. Boyle, District Judge. (7:16-cr-00123-BO-1)


Submitted: May 28, 2021                                           Decided: June 21, 2021


Before WYNN, RICHARDSON, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Jennifer C. Leisten, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker,
Assistant United States Attorney, Banumathi Rangarajan, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antoine Gause appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(A)(i) motion for compassionate release. Gause argues that the district court

abused its discretion in denying his motion because it did so without addressing in its order

his arguments grounded in the 18 U.S.C. § 3553(a) factors and regarding his rehabilitation.

Gause also argues that the district court misunderstood the record in the case because it

characterized the 120-month prison sentence he was serving as a sentence at the statutory

maximum and asserts that this characterization likely infected its consideration of his

motion.

       We review a district court’s denial of a motion for compassionate release for abuse

of discretion. United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (per curiam).

To commit an abuse of discretion, “a district court must act arbitrarily or irrationally, fail

to consider judicially recognized factors constraining its exercise of discretion, rely on

erroneous factual or legal premises, or commit an error of law.” Id. at 332 (internal

quotation marks and brackets omitted).

       After reviewing the record and the parties’ briefs, we conclude that the district court

did not abuse its discretion in determining that the 18 U.S.C. § 3553(a) factors weighed

against granting compassionate release in Gause’s case and reject as without merit Gause’s

argument that the court’s characterization of his prison term likely infected its

consideration of his motion. Accordingly, we affirm the district court’s order. United

States v. Gause, No. 7:16-cr-00123-BO-1 (E.D.N.C. Aug. 21, 2020). See United States v.

High, __ F.3d __, No. 20-7350, 2021 WL 1823289, at **6-8 (4th Cir. May 7, 2021)

                                              2
(holding that district court need not expressly address each of the movant’s arguments but

must provide a sufficient explanation to allow for meaningful appellate review of its

decision).

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            3